UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1899


BARBARA MURPHY BROWN,

                Debtor - Appellant,

          v.

THOMAS PATRICK GORMAN,

                Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:15-cv-01265-LMB-MSN)


Submitted:   March 14, 2017                 Decided:   March 16, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory Bryl, BRYL LAW OFFICES, Washington, D.C., for Appellant.
Thomas P. Gorman, OFFICE OF THE CHAPTER 13 TRUSTEE, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Barbara Murphy Brown appeals from the district court’s orders

affirming the bankruptcy court’s order dismissing her Chapter 13

bankruptcy petition and denying her motion for reconsideration.

We   have   reviewed   the   record   provided   on    appeal   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Brown v. Gorman, No. 1:15-cv-01265-LMB-MSN

(E.D. Va. July 7, 2016; July 28, 2016).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                      2